HEDRICK, Judge.
A pretrial order declaring certain evidence admissible or inadmissible is indeterminate and subject to later modification. Knight v. Duke Power Co., 34 N.C. App. 218, 237 S.E. 2d 574 (1977); Davis Realty, Inc. v. City of High Point, 36 N.C. App. 154, 242 S.E. 2d 895 (1978). The same is true of a pretrial order purporting to fix what the rule of damages should be at the trial. Green v. Western & Southern Life Insurance Co., 250 N.C. 730, *742110 S.E. 2d 321 (1959). Such orders are not immediately ap-pealable. 1 Strong’s N.C. Index 3d, Appeal and Error, § 6.9.
Appeal dismissed.
Judges MORRIS and MARTIN (Harry C.) concur.